Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claims 9, 12, 19, and 21 have been withdrawn. 
The prior art rejections have been maintained. See response to arguments. 
Claims 2, 5-7, 11-18, 20-21, 23-30 are currently pending in this Office Action. Claims 24-30 have been withdrawn due to being drawn to the non-elected invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 11, 13-18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savur et al. (WO 2014/066952).
Absent explicit disclosure defining what constitutes “an extended period”, the limitation “over an extended period” is construed to be any period of time. 
Regarding Claim 14, Savur discloses a method for use in monitoring, over an extended period, the respiration rate of produce contained in a container (paragraph 94), the container having an atmosphere control system including at least one sensor to measure the concentration of one or more constituent gases in the container (sensor 49, paragraph 92), and a controller (controller 8, paragraph 91) programmed to operate in two modes, namely atmosphere control mode and respiration rate monitoring mode, wherein: 
atmosphere control mode (CA mode) involves measuring the concentration of one or more constituent gases (oxygen, carbon dioxide, nitrogen, etc., paragraph 22) at prescribed atmosphere control (CA mode) sampling intervals (“selected spaced apart time intervals” paragraph 24) and effecting adjustment of the atmosphere in the container by a programmed regime of introducing air into the container in response to said measured gas constituent concentration (air-introducing step, paragraph 22-23) and exhausting air from the container in response to said measured gas constitute constituent concentration ("drawing a selected gas from within the container...through at least one gas outlet", paragraph 60). 
respiration rate monitoring mode (RRM mode) involves measuring (step of monitoring levels of one or more gas components, paragraph 21), at prescribed respiration rate sampling intervals (measurement of oxygen or other gas is routinely conducted, at selected spaced-apart time intervals, paragraph 24), the concentration of one or more constituent gases in the container as the produce respires (level of oxygen, paragraph 21), wherein, during the RRM mode, substantially no air passage between the interior and the exterior of the container other than leakage is allowed (see “holding step where the flowrate through the membrane is minimized or stopped altogether”, paragraph 36, also see paragraph 56 which acknowledges leakage), 
wherein the method includes, at preset intervals during said extended period, wholly suspending said CA mode such that said programmed regime of air intake and exhaust does not occur and initiating said RRM mode without said programmed regime of air intake and exhaust and, instead, in accordance with a set RRM mode end trigger, discontinuing said RRM mode after a period of time and recommencing said CA mode (“The drawing step and the holding step may be alternated so that there is generally intermittent drawing of gas” see paragraph 36 where RRM mode is analogous to the “holding step” and CA mode is analogous to the “gas drawing step”), wherein said preset time intervals are independent of any measurement of the concentration of constituent gases (“equal time durations”, paragraph 37).
Regarding Claim 2, Savur further teaches, wherein, during the RRM mode, the preclusion of any substantial air passage between the interior and the exterior of the container other than leakage is realized by closing or maintaining closed any valves or outlets in the container used for atmosphere control or other purposes, and/or shutting off operation of a fan or other forced air device used to control air passage between the interior and the exterior of the container (“flowrate through the membrane is minimized or stopped altogether”, paragraph 36).
Regarding Claim 5, Savur further teaches wherein measuring the concentration of one or more constituent gases in the transport container in one or more of the CA mode and the RRM mode, involves sensing the concentration of oxygen (paragraph 21).
Regarding Claim 11, Savur further teaches wherein the controller includes or is in operative connection with a communication unit arranged to transmit data measured during said RRM mode to a server or database which is construed to be a remote site capable of storing and analyzing the measured data (“send status information or other information to a central controller, server or database…”paragraph 106).
Regarding Claim 13, Savur further teaches measuring other parameters (the rate of change of CO2, paragraph 33) during said extended period, and correlating the data measured during the RRM mode “monitoring of gas component levels”, paragraph 33) with said other parameter measured (estimate the amount and rate of change of gas component, being O2 and CO2…”, paragraph 33. 
Regarding Claim 15, Savur further teaches wherein the adjustment of the atmosphere in the container involves effecting selective admission of air into the container (paragraph 26); that is, the membrane taught by Savur is used during the gas drawing step (paragraph 23) and has a selectivity which allows carbon dioxide gas to permeate through at higher rates, thus being “selective” (paragraph 26).
Regarding Claim 16, Savur further teaches including identifying a leakage rate of the container (paragraph 56).
Regarding Claim 17, Savur further teaches wherein the leakage rate of the container is measured under control of the controller each time the controller applies said RRM mode (paragraph 56); that is, Savur calculates the leakage over a period of time (“pressure monitoring inside the container over selected time intervals” which is construed to be measured under RRM mode (hence “monitoring”) where the amount of adjustment is applied during the activation of CA mode (“thus the amount of adjustment the inlet controller must make to control the composition of the gases in the container”). 
Regarding Claim 18, Savur further teaches wherein the RRM mode end trigger is based on the elapsing of a prescribed time is 5 hours in RRM mode (holding step of 300 minutes is the RRM mode, paragraph 37).
Regarding Claim 21, Savur further teaches wherein the RRM mode is initiated in accordance with a set time interval or an attainment of one or more prescribed parameters of container conditions, whichever is sooner (“amount of introduced air for that time interval is dependent on the difference between the measured oxygen or other gas levels at the selected set point” paragraph 24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savur (WO 2014066952) in view of Delele (US 2013/0013099). 
Regarding Claim 20, Savur further teaches including providing data to a logic unit (computer, paragraph 33), the data including or derived from the RRM mode measurements. Savur is silent to wherein the logic unit is programmed to calculate from the data a respiration rate of the produce corresponding to each application of the RRM mode. Delele is relied on to teach a storage for respiratory produce where a gas sensor is configured to monitor the oxygen and carbon dioxide gas constituents (paragraph 70) and further teaches calculating the actual respiration rate of the produce (paragraph 85). 
Therefore, since Savur uses respiration rate as an input value to determine further processes downstream, it would have been obvious to one of ordinary skill in the art to calculate the actual respiratory rate using the calculation/program of Delele for the purpose of obtaining more accurate calculations. 
Regarding Claim 6, Delele further teaches wherein the logic unit is programmed to calculate the respiration rate of the produce by performing a differential analysis of the concentration of the oxygen and carbon dioxide constituent gases (paragraph 85).  
Regarding Claim 7, Delele further teaches analyzing the regression slope of the concentration of one or more of the constituent gases (paragraph 100-101, and Fig. 8-9, which plots the concentration of Oxygen inside a leaky container as a function of time, also see paragraph 149 where Delele analyze the graph to determine the GERQ value which signals the controller to supply additional oxygen).
Regarding Claim 23, as similarly applied in Claims 20, 6 and 7, Delele is further relied on to teach calculating a respiration of the produce from a measure of oxygen depletion during the RRM mode (paragraph 85). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savur WO 2014066952)
Regarding Claim 12, Savur further teaches collecting time information during RRM mode (“time for measuring time elapsed in storage”, paragraph 54). Since Savur also discloses transmitting collected data over a network and into a server or database (paragraph 106), it would have been obvious to one of ordinary skill in the art to transmit data such as time stamp, or a time value signifying the length of a data block for the purpose of providing sufficient information to analyze the data as a function of time.  


Response to Arguments
Applicant’s arguments in the remarks filed 24 June 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that the Savur fails to teach or even suggest a method that includes, in relevant part, at preset intervals during an extended period, wholly suspending said CA mode such that said programmed regime of air intake and/or exhaust does not occur and initiating said RRM mode without said programmed regime of air intake and exhaust and, instead, in accordance with a set RRM mode end trigger, discontinuing said RRM mode after a period of time and commencing said CA mode. In particular, applicant argues that Savur’s drawing and holding step differs from the claimed step because Savur is silent with respect to the gas constituent measurement being taken during its holding step, and in particular taking measurements that can be used to calculate respiration rate of the produce. Applicant also argues that there is no teaching in Savur that the holding step involves suspending introduction of ambient air under CA operation (page 8 of the remarks). The argument is found not persuasive because Savur explicitly recites that the monitoring of oxygen or other gas is routinely conducted, at selected spaced-apart time intervals, and the amount of introduced air for that time interval is dependent on the difference between the measured oxygen or other gas level and the selected set point (paragraph 24). Therefore, it is maintained that the RRM step of Savur includes measuring oxygen which is used to determine the amount of air to introduce during CA mode. Also, Savur explicitly recites that during the holding step, “flowrate through the membrane is minimized or stopped altogether”, thus suggesting wholly suspending CA mode or introduction of ambient air. 
Applicant argues that the regime of Savur is “always in operation” (top of page 9 of the remarks); however, this is found not persuasive because Savur also notes the selected control condition under which the drawing and holding steps are conducted may include approximately equal time durations (paragraph 37). This therefore suggest a suspension of CA mode and initiation of RRM mode at preset time intervals, where the preset time intervals are independent of any measurement of the concentration of the constituent gases. 
Applicant argues that there is no suggestion or teaching in Savur to deviate from a method of introducing air based on one or more gas component level readings; however, as discussed above, Savur also notes the selected control condition under which the drawing and holding steps are conducted may include approximately equal time durations (paragraph 37). This therefore suggest a suspension of CA mode and initiation of RRM mode at preset time intervals, where the preset time intervals are independent of any measurement of the concentration of the constituent gases. 
Applicant argues that Savur fails to teach or even suggest suspending the controlled introduction of air into the container (page 9 of the remarks); however, the argument is not persuasive because Savur discloses stopping the flow through the membrane (paragraph 36). In this case, the flow is controlled by a first valve which controls the air flow from outside the container (see paragraph 65). Since flow is minimized or stopped during the holding step, it is construed that the air inlet valve is not allowing air to enter the container. Also, Savur includes a gas tightness test of the container to determine the level of leakage (paragraph 41), therefore suggesting a desire to maintain a closed system with only mechanical means to control the exchange of air between the interior and exterior.  
For these reasons, the prior art rejections over Claims 6, 7, 12, 20, 23 are also maintained. 

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792